Exhibit 10.129
STOCK OPTION AGREEMENT
TO: [Recipient Name] (Employee Number: nnnnn)
DATED: [Date]
     Pursuant to the 2009 Long Term Incentive Plan (the “Plan”) of Covisint
Corporation (the “Corporation” or “Company”) and with the approval of the
Corporation’s Board of Directors in accordance with the Plan, the Corporation
grants you an option (the “Option”) to purchase [#shares] shares of Common Stock
(the “Shares”) at $[price] per share, upon the terms and conditions contained in
this Stock Option Agreement (the “Agreement”) and in the Plan. The Option is
intended to be a Nonqualified Option. The Plan, as amended from time to time, is
made a part of this Agreement and is available upon request. Capitalized terms
used in this Agreement, but not otherwise defined in this Agreement, shall have
the meanings given them in the Plan.
     1. Vesting Schedule. Subject to the terms contained in this Agreement and
in the Plan, you may exercise the Option to purchase the shares on and after the
closing of the Initial Public Offering for shares of the Company.
     2. Expiration. This Option will expire at the earliest to occur of (a) the
close of business on August 25, 2015 if the Company has not closed the Initial
Public Offering, (b) upon termination of your employment for any reason
(including without limitation, due to death, Disability, for Cause (as defined
in Section 5 of this Agreement) or without Cause) prior to vesting, or (c) to
the extent not previously vested, upon a change in control of the Parent. A
“change of control of Parent” means the closing or effectiveness of an
acquisition of Parent by a third party, regardless of the form of the
acquisition. If the Company has closed the Initial Public Offering on or prior
to August 25, 2015, this Option will expire (to the extent not previously
exercised) on August 25, 2019 (the “Expiration Date”), unless terminated earlier
in accordance with the Plan or Section 5 of this Agreement.
     3. Non-Transferable. The Option may not be transferred by you other than by
will or by the laws of descent and distribution or as otherwise provided in the
Plan and, during your lifetime, the Option is exercisable only by you.
     4. Change in Control. Subject to Section 9.2(b) of the Plan, upon a Change
in Control of the Company, the Option shall immediately become fully Vested.
     5. Termination of Employment.
          (a) If your employment is terminated by your employer without Cause or
by you, you shall have the right for a period of 30 days after such termination,
but in no event after the Expiration Date, to exercise that portion of this
Option, if any, that was exercisable by you on the date of such termination. If
you die during the 30-day period following termination, your legal
representative or the person or persons to whom your rights shall pass by will
or by the laws of descent and distribution shall have the right for a period of
120 days following your death, but in no event after the Expiration Date, to
exercise that portion of this Option, if any, that was exercisable by you on the
date of your termination.

          [Recipient] [Date]   1 of 3   Covisint NQSO

 



--------------------------------------------------------------------------------



 



Exhibit 10.129
          (b) If your employment is terminated by your employer with Cause, this
Option shall terminate and shall not be exercisable by you after such
termination. Termination for “Cause” means termination for (1) continued failure
to make a good faith effort to perform your duties, (2) any willful act or
omission that you knew or should have known would injure the Corporation, its
Parent or any of its Subsidiaries, (3) fraud, (4) dishonesty, (5) commission of
a felony, or violation of any law relating to your employment, (6) failure to
devote substantially full time to your employment duties (except because of
illness or Disability), (7) insubordination, (8) an act or omission that is
contrary to the direction of your supervisor, if such direction relates to your
duties to the Corporation, its Parent or any of its Subsidiaries that are
reasonably performable, or (9) violation of the Parent’s Code of Conduct.
          (c) If your employment terminates by reason of your death, your legal
representative or the person(s) to whom your rights shall pass by will or by the
laws of descent and distribution shall have the right for a period of 12 months
after your death, but in no event after the Expiration Date, to exercise that
portion of this Option, if any, that was exercisable by you at the time of
death.
          (d) If your employment terminates by reason of your Disability, you
shall have the right for a period of 12 months after such termination, but in no
event after the Expiration Date, to exercise that portion of this Option, if
any, that was exercisable by you on the date of such termination. For purposes
of this Agreement, you shall be deemed to be “Disabled” and to have a
“Disability” if you are permanently and totally disabled as a result of a
physical or mental disability (within the meaning of Section 22(e) of the
Internal Revenue Code), as determined by a medical doctor satisfactory to the
Committee.
     6. Manner of Exercise. The exercise price for Shares upon exercise of the
Option shall be paid in full in cash or by personal check, bank draft or money
order at the time of exercise; provided, however, that in lieu of such form of
payment, subject to the limitations set forth in Section 2.4 of the Plan,
payment may be made by (a) delivery and transfer, in a manner acceptable to the
Corporation’s Secretary in his sole discretion, to the Corporation of
outstanding shares of Common Stock; (b) by delivery to the Corporation’s
Secretary or his designee of a properly executed exercise notice, acceptable to
the Corporation, together with irrevocable instructions to the Optionee’s broker
to deliver to the Corporation sufficient cash to pay the exercise price and any
applicable income and employment withholding taxes, in accordance with a written
agreement between the Corporation and the brokerage firm; or (c) any other
method permitted in Section 2.4 of the Plan. Shares of Common Stock surrendered
upon exercise shall be valued at the Fair Market Value per share as determined
at the end of the day prior to the date of exercise.
     7. Rights as Stockholder. As the holder of the Option you shall not be, nor
have any of the rights or privileges of, a stockholder of the Corporation in
respect of any Shares unless a certificate or certificates representing such
Shares shall have been issued by the Corporation to you or a book entry
representing such Shares has been made and such Shares have been deposited with
the appropriate registered book-entry custodian. The Corporation shall not be
liable to you for damages relating to any delay in issuing shares or a stock
certificate to you, any loss of a certificate, or any mistakes or errors in the
issuance of shares or a certificate to you.
     8. Withholding. Your employer shall have the right to withhold from your
compensation or to require you to remit sufficient funds to satisfy applicable
withholding for income and employment taxes upon the exercise of an Option.
Subject to the limitations in Section

          [Recipient] [Date]   2 of 3   Covisint NQSO





--------------------------------------------------------------------------------



 



Exhibit 10.129
10.5 of the Plan, you may, in order to fulfill the withholding obligation, make
payment to your employer in any manner permitted under Section 10.5 of the Plan.
Your employer shall be authorized to take such action as may be necessary, in
the opinion of its counsel (including, without limitation, withholding vested
Common Stock otherwise deliverable to you and/or withholding amounts from any
compensation or other amounts your employer owes you), to satisfy the
obligations for payment of any such taxes.
     9. No Guarantee of Employment. Nothing contained in this Agreement or in
the Plan, nor any action taken by your employer or the Committee under the Plan
or this Agreement, shall confer upon you any right with respect to continuation
of your employment or other service by or to the Corporation or any Parent or
Subsidiary of the Corporation, nor interfere in any way with the right of the
Corporation or any Parent or Subsidiary to terminate your employment or other
service at any time, and if you are an employee, your employment is and shall
remain employment at will, except as otherwise specifically provided by law or
in a written employment agreement between you and your employer.
     10. Personal Data. By entering into this Agreement, you consent to the
disclosure, transfer and/or processing of any relevant personal data in relation
to the administration of the Plan by the Corporation or any third party
authorized by the Corporation to administer the Plan on its behalf, and in
particular such processing as is necessary in relation to your holding and
exercising the Option. The relevant personal data that will be processed
includes but is not limited to name, employee number, hire date, job title and
location.
     11. Plan Terms Control. In the event of a conflict between the Plan and
this Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan permits such variations.
     12. Notices. Any notices to be given to the Corporation under the terms of
this Agreement shall be addressed to the Corporation in care of its Secretary,
and any notices to you shall be addressed to you at the address stated in the
Corporation’s records.

            Very truly yours,

COVISINT CORPORATION
      By:   /s/ Peter Karmanos, Jr.         Peter Karmanos, Jr.        Its:
Chairman     

The above is agreed to and accepted by:

           
 
Optionee’s Signature
 
 
Date    

          [Recipient] [Date]   3 of 3   Covisint NQSO

